DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 6 and 9-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to the detection and tracking of objects.
With regards to claim 1, Dasgupta (US 2018/0158197) discloses an apparatus (paragraph 21) comprising at least one processor and at least one memory including computer program code (paragraph 125), the at least one memory and the computer program code configured to, with the at least one processor (paragraph 126), cause the apparatus at least to perform the following:
detect a first object in a first image of a sequence of images using a neural network (paragraph 48), wherein the detected first object provides an object area indicative of a first location of the first object (paragraph 72); and
 	track the first object (paragraph 73), wherein the tracked first object further causes the apparatus at least to perform:
	generate a predicted future location of the first object (paragraph 64); and
generate an updated location of the first object using the neural network (paragraph 63).
The prior art, either singularly or in combination, does not disclose the limitation “…crop the first image to provide a first cropped image, at least partially based on the predicted future location and/or the updated location of the first object, wherein the first cropped image includes said first object” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
With regards to claim 14, Dasgupta (US 2018/0158197) discloses a method comprising: 
detecting a first object in a first image of a sequence of images using a neural network (paragraph 48), wherein detecting the first object provides an object area indicative of a first location of the first object (paragraph 72); and 
tracking the first object (paragraph 73), wherein tracking the first object further comprises 
generating a predicted future location of the first object (paragraph 64) and 
generating an updated location of the first object using the neural network (paragraph 63).  
The prior art, either singularly or in combination, does not disclose the limitation “…cropping the first image to provide a first cropped image, at least partially based on the predicted future location and/or the updated location of the first object, wherein the first cropped image includes said first object” of claim 14.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 14. 
With regards to claim 15, Dasgupta (US 2018/0158197) discloses a non-transitory computer- readable medium storing a computer program (paragraph 126) comprising instructions for causing an apparatus (paragraph 21) to perform at least the following: 
detect a first object in a first image of a sequence of images using a neural network (paragraph 48), wherein detection of the first object provides an object area indicative of a first location of the first object (paragraph 72); and 
track the first object (paragraph 73), wherein tracking the first object comprises 
generating a predicted future location of the first object (paragraph 64) and 
generating an updated location of the first object using the neural network (paragraph 63).  
The prior art, either singularly or in combination, does not disclose the limitation “…crop the first image to provide a first cropped image, at least partially based on the predicted future location and/or the updated location of the first object, wherein the first cropped image includes said first object” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15. 
With regards to claim 20, Dasgupta (US 2018/0158197) discloses an apparatus (paragraph 21) comprising at least one processor and at least one memory including computer program code (paragraph 125), the at least one memory and the computer program code configured to, with the at least one processor (paragraph 126), cause the apparatus at least to perform the following:
detect a first object in a first image of a sequence of images using a neural network (paragraph 48), wherein the detected first object provides an object area indicative of a first location of the first object (paragraph 72); and
 	track the first object (paragraph 73), wherein the tracked first object further causes the apparatus at least to perform:
	generate a predicted future location of the first object (paragraph 64); and
generate an updated location of the first object using the neural network (paragraph 63).
The prior art, either singularly or in combination, does not disclose the limitation “…generate a control signal for changing a field of view of a camera for obtaining the sequence of images, wherein the control signal is generated when a deviation of the first object away from a center of the first image is higher than a threshold” of claim 20.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20. 
With regards to claim 25, Dasgupta (US 2018/0158197) discloses a method comprising: 
detecting a first object in a first image of a sequence of images using a neural network (paragraph 48), wherein detecting the first object provides an object area indicative of a first location of the first object (paragraph 72); and 
tracking the first object (paragraph 73), wherein tracking the first object further comprises 
generating a predicted future location of the first object (paragraph 64) and 
generating an updated location of the first object using the neural network (paragraph 63).  
The prior art, either singularly or in combination, does not disclose the limitation “…generating a control signal for changing a field of view of a camera for obtaining the sequence of images, wherein the control signal is generated when a deviation of the first object away from a center of the first image is higher than a threshold” of claim 25.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 25. 
With regards to claim 26, Dasgupta (US 2018/0158197) discloses an apparatus (paragraph 21) comprising at least one processor and at least one memory including computer program code (paragraph 125), the at least one memory and the computer program code configured to, with the at least one processor (paragraph 126), cause the apparatus at least to perform the following:
detect a first object in a first image of a sequence of images using a neural network (paragraph 48), wherein the detected first object provides an object area indicative of a first location of the first object (paragraph 72); and
 	track the first object (paragraph 73), wherein the tracked first object further causes the apparatus at least to perform:
	generate a predicted future location of the first object (paragraph 64); and
generate an updated location of the first object using the neural network (paragraph 63).
The prior art, either singularly or in combination, does not disclose the limitation “…wherein the apparatus is caused at least to generate the predicted future location of the first object by generating multiple prediction instances for the updated location of the first object that was generated using the neural network” of claim 26.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 26. 
With regards to claim 34, Dasgupta (US 2018/0158197) discloses a method comprising: 
detecting a first object in a first image of a sequence of images using a neural network (paragraph 48), wherein detecting the first object provides an object area indicative of a first location of the first object (paragraph 72); and 
tracking the first object (paragraph 73), wherein tracking the first object further comprises 
generating a predicted future location of the first object (paragraph 64) and 
generating an updated location of the first object using the neural network (paragraph 63).  
The prior art, either singularly or in combination, does not disclose the limitation “…wherein generating the predicted future location of the first object comprises generating multiple prediction instances for the-updated location of the first object that was generated using the neural network” of claim 34.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 34. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488